Citation Nr: 1337007	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-09 209	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1971 and from February 1973 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, relevantly denying service connection for bilateral hand condition.  

In December 2012, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

During the December 2012 hearing, the Veteran and his attorney indicated that his claim for service connection for a bilateral hand condition was more accurately identified as a claim for service connection for peripheral neuropathy of bilateral upper extremities.  The issue has been recharacterized to comport with the evidence of record.  


FINDING OF FACT

On December 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran specifically withdrew the appeal via an oral communication during the December 2012 hearing before the undersigned Veterans Law Judge.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed


ORDER

The appeal is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


